     Case 4:19-cv-00035-RM-LAB Document 130 Filed 11/02/20 Page 1 of 3



 1
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Russell B. Toomey,                        )    No. CV 19-00035-TUC-RM (LAB)
                                               )
10            Plaintiff,                       )
                                               )    SCHEDULING ORDER
11   vs.                                       )
                                               )
12   State of Arizona; et al.,                 )
                                               )
13            Defendants.                      )
                                               )
14                                             )
15
              Pursuant to Rule 16(a) of the Federal Rules of Civil Procedure, a Scheduling
16
     Conference was held before this Court on October 30, 2020. Pursuant to the terms of the
17
     Case Management Plan and the representations made by the parties at the Rule 16
18
     Scheduling Conference, all parties shall comply with the deadlines established by this Order.
19
20
     IT IS HEREBY ORDERED:
21
      A. Pursuant to the local rule governing differentiated case management, this action is
22
     designated a standard track case.
23
      B. Motions to amend the pleadings and join additional parties will be filed by November
24
     30, 2020.
25
      C. The parties shall disclose lay witnesses by December 21, 2020. See FED.R.CIV.P.
26
     26(a)(3). The parties shall disclose expert witnesses and expert testimony by February 1,
27
28
     Case 4:19-cv-00035-RM-LAB Document 130 Filed 11/02/20 Page 2 of 3



 1   2021 and March 15, 2021 respectively. See FED.R.CIV.P. 26(a)(2). Expert witnesses will
 2   not be allowed to testify to matters not described in their reports.
 3    D. All discovery, including answers to interrogatories, supplements to interrogatories and
 4   the filing of discovery motions, shall be completed by May 3, 2021.
 5    E. Parties are directed to Local Rule 7.2(j), which prohibits filing discovery motions unless
 6   parties have first met to resolve any discovery difficulties.
 7    F. Counsel cannot, without Court approval, extend the deadlines imposed by the Court.
 8    G. All dispositive motions shall be filed no later than June 7, 2021
 9    H. All parties are specifically notified that pursuant to Local Rule 7.2(i), “[i]f a motion does
10   not conform in all substantial respects with the requirements of this Local Rule, or if the
11   unrepresented party or counsel does not serve or file the required answering memoranda, or
12   if the unrepresented party or counsel fails to appear at the time and place assigned for oral
13   argument, such noncompliance may be deemed a consent to the denial or granting of the
14   motion and the Court may dispose of the motion summarily.”
15    I. A joint letter to the Court concerning the status of settlement discussions (containing no
16   specific settlement terms or offers) shall be submitted by May 3, 2021 and every two months
17   thereafter.
18    J. A joint proposed pretrial order shall be lodged by July 5, 2021. If dispositive motions are
19   filed, the pretrial order shall be due 30 days following resolution of the motions. Counsel
20   should contact the Court for instructions concerning the proper form of the pretrial order.
21    K. Attorneys for each party who will be responsible for trial of the lawsuit shall appear and
22   participate in a Pretrial Conference to be scheduled after submission of the joint proposed
23   pretrial order. Following the Pretrial Conference, this Court will issue the final pretrial order
24   and any additional instructions for trial preparation. The trial date will be set at the Pretrial
25   Conference.
26
27
28                                                 -2-
     Case 4:19-cv-00035-RM-LAB Document 130 Filed 11/02/20 Page 3 of 3



 1    L. This Court views compliance with the provisions of this Order as critical to its case
 2   management responsibilities and the responsibilities of the parties under Rule 1 of the
 3   Federal Rules of Civil Procedure.
 4
                      DATED this 2nd day of November, 2020.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                             -3-
